The opinion of the court was delivered by
Wheeler, J.
Upon the facts reported by the auditor, the sum charged by the plaintiffs was due them from the defendant as soon, as the consultation was had and the advice was given. They were, professionally, bound to the defendant about that litigation by his retainer; but they were not bound to wait any space of time for the-pay for their services about the consultation and advice upon the subjects of the litigation. This question is different from those relating to charges for services by counsel in a suit, actually pending, in which services were rendered from its commencement to its termination. No opinion concerning such ques*262tions is now necessary. In this case, the cause of action, for which the plaintiffs seek to recover, accrued to them more than six years before the commencement of their suit, and the defendant had a right to avail himself of the statute bar if he chose.
Judgment affirmed.